Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16 directed to an invention non-elected without traverse.  Accordingly, claims 1-16 been cancelled.

Response to Amendment
The Amendment filed March 23, 2021 has been entered. Claims 17 and 19-21 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Carlson on May 26, 2021.
The application has been amended as follows: 

Claim 17 is amended to recite:
An implantable medical device comprising:
a chemical sensor configured to detect an ion concentration in a bodily fluid, the chemical sensor comprising:
 a sensing element, the sensing element comprising
and 
			one or more ion selective sensors;
an optical excitation assembly configured to illuminate the sensing element;
and an optical detection assembly configured to receive light from the sensing element;
a drug-eluting material with an active agent disposed therein positioned around the opposed sides of the sensing element, the active agent comprising an active agent having anti-inflammatory effects; and 
an implantable housing, the chemical sensor and the drug-eluting material coupled to the implantable housing, the implantable housing defining a multi-tiered recessed pan into which the sensing element fits into a lower tier of the multi-tiered recessed pan and the drug-eluting material fits into an upper tier of the multi-tiered recessed pan, wherein the lower tier is disposed deeper in the multi-tiered recessed pan then the upper tier, such that a top surface of the multi-tiered recessed pan is substantially flush with a top of the sensing element and a top surface of the drug-eluting material, the drug-eluting material with an active agent disposed therein forming a ring around the sensing element.

Allowable Subject Matter
Claims 17 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: ".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEVIN B HENSON/               Primary Examiner, Art Unit 3791